UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7107


DAVID EDWIN WOODFIN,

                Petitioner - Appellant,

          v.

HENRY PONTON, Warden, Nottoway Correctional Center,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00663-REP-RCY)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Edwin Woodfin, Appellant Pro Se. Donald Eldridge Jeffrey,
III,   Assistant  Attorney  General,  Richmond,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Edwin Woodfin seeks to appeal the district court’s

order     dismissing     his   28   U.S.C.     § 2254    (2012)      petition   as

untimely filed.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                     See 28

U.S.C. § 2253(c)(1)(A) (2012).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating       that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.            Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El   v.   Cockrell,      537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                    Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Woodfin has not made the requisite showing.                    Accordingly, we

deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately



                                         2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3